DETAILED ACTION
This communication is responsive to the Amendment filed June 24, 2022.  Claims 1, 3, and 6 are currently pending.
The rejections of claims 1 and 3 under 35 USC 103 set forth in the Office Action dated March 1, 2022 are WITHDRAWN due to Applicant’s amendments and persuasive arguments.
All currently pending claims are ALLOWED.

Allowable Subject Matter
Claims 1, 3, and 6 are allowed.
The following is an examiner’s statement of reasons for allowance:
The currently pending claims are allowed over the closest prior art reference, Iijima et al. (US 2017/0096501).  As discussed in the March 1 Office Action, Iijima taches a method of removing volatiles from a dicyclopentadienyl/vinyl aromatic compound hydrogenated petroleum resin, in which the resin is subjected to a nitrogen gas stream at a temperature of 230°C.  (See March 1 Office Action at paragraph 10.)
However, Iijima does not teach or suggest the claimed method.  In particular, Iijima does not teach or fairly suggest a method in which the gas stream is injected into the resin.  Rather, as Applicant explains in its Remarks, Iijima teaches a process in which the gas stream flows over the surface of the resin, and Iijima does not teach or fairly suggest any other process or apparatus that would reasonably be adapted for the claimed method.  For this reason, the present claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763